DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Patent Application No. 61/825,401, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims (claim 8) of this application. More specifically, this application fails to disclose ‘targeting the renal artery’.
The Examiner notes that support for claim 8 has been found in U.S. Provisional Patent Application No. 61/902,384. As such, the Examiner will be taking the priority date for claim 8 in the instant application (for the purposes of examination) as 11/11/2013, this being the filing date of U.S. Provisional Application No. 61/902,384.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch, U.S. 2007/0083192 (hereinafter Welch).
Regarding claim 1, Welch discloses (note fig. 1; abstract) a method for ablating a tissue of a patient, said method comprising:  5inserting a catheter-based medical device into said patient, said medical device comprising: an elongate catheter shaft (104) including a liquid delivery lumen therethrough; a balloon device (102) disposed at a distal end of said catheter shaft, said 10balloon device comprising an outer surface and an inner surface, said inner surface defining an interior space of said balloon device, said balloon device in fluid communication with said liquid delivery lumen, said balloon device comprising a porous or microporous material that is arranged to exude a liquid through said porous or microporous material (note paragraph 42); and  15one or more electrodes (‘110’ and ‘112’) that are disposed on or within said balloon device and are arranged to deliver energy to said tissue; deploying said balloon device near said tissue; supplying a pharmacological agent through said liquid delivery lumen to said interior space thereby causing inflation of said balloon device and causing said 20pharmacological agent to exude from said interior space to said outer surface (note paragraphs 42 and 51); and energizing at least a first one of said one or more electrodes, wherein said energizing provides an energy sufficient for ablation of at least a portion of said tissue (note paragraph 21).
Regarding claims 2 and 3, Welch discloses (see above) a method comprising the claimed limitations (note paragraph 42).
Regarding claim 4, Welch discloses (see above) a method further comprising energizing at least a second one of said one or more electrodes, wherein said energizing at least a second one of said one or more electrodes comprises supplying direct current electricity energy sufficient for enhancing an uptake of said pharmacological agent by said tissue (note paragraphs 46 and 51).

Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem, U.S. 2013/0012866 (hereinafter Deem).
Regarding claim 1, Deem discloses (note fig. 6; abstract) a method for ablating a tissue of a patient, said method comprising:  5inserting a catheter-based medical device into said patient, said medical device comprising: an elongate catheter shaft (232) including a liquid delivery lumen therethrough; a balloon device (234) disposed at a distal end of said catheter shaft, said 10balloon device comprising an outer surface and an inner surface, said inner surface defining an interior space of said balloon device, said balloon device in fluid communication with said liquid delivery lumen, said balloon device comprising a porous or microporous material that is arranged to exude a liquid through said porous or microporous material (note claims 22 and 27); and  15one or more electrodes (236) that are disposed on or within said balloon device and are arranged to deliver energy to said tissue; deploying said balloon device near said tissue; supplying a pharmacological agent through said liquid delivery lumen to said interior space thereby causing inflation of said balloon device and causing said 20pharmacological agent to exude from said interior space to said outer surface (note paragraph 123); and energizing at least a first one of said one or more electrodes, wherein said energizing provides an energy sufficient for ablation of at least a portion of said tissue (note paragraph 42; claim 4).
Regarding claims 2 and 3, Deem discloses (see above) a method comprising the claimed limitations (note paragraphs 49 and 123).
Regarding claim 4, Deem discloses (see above) a method further comprising energizing at least a second one of said one or more electrodes, wherein said energizing at least a second one of said one or more electrodes comprises supplying direct current electricity energy sufficient for enhancing an uptake of said pharmacological agent by said tissue (note abstract; paragraph 35; claim 4).
Regarding claim 6, Deem discloses (see above) a method utilizing the claimed agent (‘anti-proliferative agent’ in paragraph 123).
Regarding claim 8, Deem discloses (see above) a method targeting the claimed tissue (note paragraph 91).

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire, U.S. 2002/0198521 (hereinafter Maguire).
Regarding claim 1, Maguire discloses (note fig. 2) a method for ablating a tissue of a patient, said method comprising:  5inserting a catheter-based medical device into said patient, said medical device comprising: an elongate catheter shaft (201) including a liquid delivery lumen therethrough; a balloon device (210) disposed at a distal end of said catheter shaft, said 10balloon device comprising an outer surface and an inner surface, said inner surface defining an interior space of said balloon device, said balloon device in fluid communication with said liquid delivery lumen, said balloon device comprising a porous or microporous material that is arranged to exude a liquid through said porous or microporous material (note abstract); and  15one or more electrodes (220) that are disposed on or within said balloon device and are arranged to deliver energy to said tissue; deploying said balloon device near said tissue; supplying a pharmacological agent through said liquid delivery lumen to said interior space thereby causing inflation of said balloon device and causing said 20pharmacological agent to exude from said interior space to said outer surface (note paragraph 132, 134, and 135); and energizing at least a first one of said one or more electrodes, wherein said energizing provides an energy sufficient for ablation of at least a portion of said tissue (note paragraph 131).
Regarding claims 2 and 3, Maguire discloses (see above) a method comprising the claimed limitations (note paragraph 132 and 154).
Regarding claim 5, Maguire discloses (see above) a method targeting the claimed tissue (note paragraphs 2 and 131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Ibrahim, U.S. 2011/0060331 (hereinafter Ibrahim).
Regarding claim 7, Maguire discloses (see above) a method for ablating a pulmonary vein using a balloon device, but fails to explicitly disclose ablating a left atrial appendage.  Ibrahim teaches (note abstract) a similar procedure that can target a variety of comparable locations (including a pulmonary vein and a left atrial appendage) for ablation (note paragraph 31).  It is well known in the art (as supported by Ibrahim) that these different procedure configurations (i.e., target sites) are widely considered to be interchangeable, and that a wide range of comparable locations could be targeted interchangeably during similar cardiac ablation procedures.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Maguire to target any of a variety of comparable locations (including a left atrial appendage) for ablation.  This is because this modification would have merely comprised a simple substitution of interchangeable procedure configurations (i.e., targets) in order to produce a predictable result (see MPEP 2143).       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794